United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Petersburg, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Victor A. Walker, for the appellant
Office of Solicitor, for the Director

Docket No. 13-1599
Issued: October 28, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 27, 2013 appellant, through his representative, filed a timely appeal from the
February 21, 2013 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP), which denied reconsideration. As more than 180 days has elapsed from the issuance
of OWCP’s October 31, 2012 merit decision to the filing of this appeal on June 27, 2013, the
Board has jurisdiction to review only the nonmerit decision, pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.2
ISSUE
The issue is whether OWCP properly denied appellant’s reconsideration request pursuant
to 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the time of its
final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal. 20 C.F.R.
§ 501.2(c)(1).

FACTUAL HISTORY
On the prior appeal,3 the Board found that the factual evidence established one
compensable factor of employment: a coworker patted appellant on the back in May 2010 while
in his capacity as an electronic technician. The Board added that this physical contact did not
rise to the level of harassment. The evidence was sufficient to substantiate only that physical
contact occurred sometime in May 2010 and the nature of that contact. The Board remanded the
case to OWCP to review the medical opinion evidence on the issue of whether this one incident
of physical contact caused or aggravated appellant’s diagnosed emotional condition.4
On August 29, 2012 OWCP asked appellant to submit an appropriate report from his
treating physician. It received a September 6, 2012 report from Dr. Walter E. Afield, a Boardcertified psychiatrist with a subspecialty in child psychiatry. Dr. Afield stated that appellant had
dealt with significant sexual harassment at work. He noted several documented situations
beginning in 2001, including comments by another employee about his sexuality: “They were
talking about him taking a fishing trip with other employees to have sex with other men, and
were referring to things as ‘Brokeback Lake,’ all of which was very disturbing to [him].”
Dr. Afield added that a coworker apparently rubbed appellant’s shoulders as if they were friends,
“and it was documented that this employee was to not touch or speak to [appellant] in any type
of sexual manner.” He also referred to the incident in 2009 in which this coworker walked
directly behind appellant and patted on the back the guy sitting next to him. Appellant was very
upset and uncomfortable because he was “attuned” to the fact that this coworker was trying to
get close to him: the coworker made eye contact with appellant and was directing his comments
to appellant. Dr. Afield indicated that the employing establishment did not protect appellant
from these inappropriate actions or behaviors, which he characterized as issues of harassment,
causing appellant to have an emotional reaction. He stated that appellant was diagnosed with
severe anxiety, depression and post-traumatic reactions to these incidents. Dr. Afield concluded:
“It is my medical opinion that there is a causal relationship between the perceived harassment
that [appellant] was exposed to during the years of working for the [employing establishment],
the inefficient job the [employing establishment] did to alleviate it, and his current emotional
state at this point.”
In an October 31, 2012 decision, OWCP denied appellant’s injury claim. It found that
the evidence was insufficient to establish that his diagnosed medical condition was causally
related to the accepted work incident. OWCP considered appellant’s emotional reaction to
perceived harassment to be self-generated.
Appellant, through his representative, requested reconsideration. OWCP received this
request on January 8, 2013. Appellant indicated that he was enclosing medical documentation
not yet considered by OWCP “which clearly points to the fact that the touching from a coworker
worsened the claimant’s medical condition.” OWCP acknowledged appellant’s correspondence
on January 22, 2013.

3

Docket No. 12-0439 (issued August 20, 2012).

4

The facts of this case as set forth in the Board prior decision are hereby incorporated by reference.

2

In a February 21, 2013 decision, OWCP denied appellant’s request on the grounds that it
neither raised a substantial legal question nor included new and relevant evidence. “While the
December 29, 2012 letter makes reference to enclosed medical documentation that had not yet
been considered, the request did not include any medical evidence.”
Appellant’s representative argues on appeal that he submitted to OWCP a four-page
medical report with appellant’s case number in the top right-hand corner of each page, a copy of
which he provided the Board, not to review, but simply to apprise the Board of what he
submitted to OWCP. He requested that the Board overturn the February 21, 2013 decision and
remand the case for further development, as OWCP did not consider the medical evidence
originally submitted.
LEGAL PRECEDENT
OWCP may review an award for or against payment of compensation at any time on its
own motion or upon application.5 An employee (or representative) seeking reconsideration
should send the request for reconsideration to the address as instructed by OWCP in the final
decision. The request for reconsideration, including all supporting documents, must be in
writing and must set forth arguments and contain evidence that either: (1) shows that OWCP
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by OWCP; or (3) constitutes relevant and pertinent new evidence not
previously considered by OWCP.6
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.7 A timely request for reconsideration may be
granted if OWCP determines that the employee has presented evidence or argument that meets at
least one of these standards. If reconsideration is granted, the case is reopened and the case is
reviewed on its merits. Where the request is timely but fails to meet at least one of these
standards, OWCP will deny the request for reconsideration without reopening the case for a
review on the merits.8
ANALYSIS
Appellant has one year following OWCP’s October 31, 2012 merit decision, or until
October 31, 2013, to request reconsideration. His reconsideration request, received by OWCP
on January 8, 2013, is therefore timely.
The specific issue presented on this appeal is whether appellant’s reconsideration request
met any of the requirements of 20 C.F.R. § 10.606(b)(3), requiring OWCP to reopen the case for
a review of the merits of the claim. The request did not show that OWCP erroneously applied or
5

5 U.S.C. § 8128(a).

6

20 C.F.R. § 10.606.

7

Id. at § 10.607(a).

8

Id. at § 10.608.

3

interpreted a specific point of law. It did not advance a relevant legal argument not previously
considered by OWCP. And it did not contain evidence that constituted relevant and pertinent
new evidence not previously considered by OWCP. Therefore, appellant’s request met none of
these requirements. It appears from the record that appellant’s request contained no evidence at
all, notwithstanding the representation made.
Accordingly, the Board finds, pursuant to 20 C.F.R. § 10.608, that OWCP properly
denied appellant’s request for a merit review of his case. The Board will therefore affirm
OWCP’s February 21, 2013 decision.
The Board appreciates the argument appellant’s representative makes on appeal, but it
must base its decision on the record. The record indicates that OWCP has not yet received the
medical documentation in question.
CONCLUSION
The Board finds that OWCP properly denied appellant’s reconsideration request.
ORDER
IT IS HEREBY ORDERED THAT the February 21, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 28, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

